NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claimed invention is drawn to compounds of Formula (I) and compositions thereof.  The following is considered to be representative of the closest prior art:
(a)	CAS RN 36769-21-8 (entered into STN on 11/16/1984; of record); and
(b)	Jones et al (WO 2016/156816; of record).
Regarding (a): CAS RN 36769-21-8 teaches the following compound 
    PNG
    media_image1.png
    159
    189
    media_image1.png
    Greyscale
 which is representative of myriad prior art compounds all of which differ from the instantly claimed compounds of Formula (I) in the location of the -L-A-B group on the cyano-substituted azabicyclo core.  While it would be prima facie obvious to modify the placement of a phenyl group (or other moiety) on an azabicyclo core of a known compound in an effort to formulate positional isomers, CAS RN 36769-21-8 (and the related prior art compounds) are not described as having any activity.  As such, there would have been no motivation to modify such compounds, including by altering the placement of the phenyl group on the cyano-substituted azabicyclo core of CAS RN 36769-21-8, to arrive at the instantly claimed compounds.
Regarding (b): Jones et al teach functionally related compounds (i.e., inhibitors of ubiquitin C-terminal hydrolase 30 (USP30)) including, for example, 
    PNG
    media_image2.png
    226
    267
    media_image2.png
    Greyscale
(Page 93, Table 7, Example 97) - which is representative of the compounds therein - all of which differ from the instantly claimed compounds of Formula (I) in comprising a cyano-substituted pyrrolidine or piperidine as opposed to a cyano-substituted azabicyclo.  Yet, there is nothing in the prior art to motivate the substitution of pyrrolidine/piperidine with a related azabicyclo so as to arrive at the instantly claimed compounds.
For all the foregoing reasons, the instantly claimed compounds of Formula (I) are determined to be free of the art and non-obvious.  Furthermore, as amended, the claims contain written support and are considered to be enabled.
Accordingly, the claims are ALLOWED. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611